Citation Nr: 0008065	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  95-06 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for the costs 
unauthorized treatment rendered at Florida Hospital East in 
Orlando, Florida from April 2 to April 8, 1994.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1950 to July 
1954.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an adverse adjudicative action by the 
Department of Veterans Affairs (VA) Medical Center in Bay 
Pines, Florida, dated in June 1994.  The veteran filed a 
timely notice of disagreement and perfected a substantive 
appeal.  In March 1998, the veteran and his spouse testified 
at a hearing before the Board by video conference.

This matter was previously before the Board in June 1998 
wherein it was remanded for additional development.


FINDINGS OF FACT

1.  The veteran was hospitalized at Florida Hospital East, 
Orlando, Florida, for a myocardial infarction form April 2 to 
April 8, 1994.

2.  Service connection is not in effect for any disease or 
disability. 


CONCLUSION OF LAW

The veteran's claim of entitlement to payment or 
reimbursement of unauthorized medical expenses is not well 
grounded.  38 U.S.C.A. §§ 1728, 5107 (West 1991); 38 C.F.R. 
§ 17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded. 38 U.S.C.A. §  5107(a) (West 1991).  In order 
to establish a well grounded claim for service connection for 
a particular disability, the veteran needs to provide 
evidence relevant to the requirements for service connection 
and of sufficient weight to make the claim plausible or 
meritorious on its own and capable of substantiation.  Franko 
v. Brown, 4 Vet.App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet.App. 609, 610-611 (1992); Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).

In order to be entitled to payment or reimbursement for 
medical (or dental) expenses incurred without prior 
authorization from the VA, all of the following must be 
shown:

(a) That the treatment was either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service-connected 
disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability; or

(4) for any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is medically determined to 
be in need of hospital care or medical services for any of 
the reasons enumerated in § 17.48(j); and

(b) That a medical emergency existed of such nature that 
delay would have been hazardous to life or health; and

(c) That no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused. 38 U.S.C.A. § 
1728 (West 1991); 38 C.F.R. § 17.120 (1999)

Failure to meet any one of the criteria listed above 
precludes payment by VA of the cost of unauthorized medical 
expenses.

Service connection is not in effect for any disability or 
disease.  

The evidence of record demonstrates that the veteran was seen 
at the emergency room of the Florida Hospital East, Orlando, 
Florida, on April 2, 1994 for chest pain which was not 
relieved by medication.  The veteran has a history of heart 
disease.  He was admitted into the intensive care unit for a 
myocardial infarction.  He was transferred to a VA medical 
facility on April 8, 1994.  The diagnoses included severe 
three-vessel coronary artery disease.  

The VA hospital summary shows that the veteran underwent a 
left heart catheterization with a saphenous vein graft via 
the right coronary artery.  He was discharged later in April 
1994 with diagnoses of status post percutaneous transiuminal 
coronary angioplasty and coronary artery disease.

Of record is a report of telephone contact, dated on April 4, 
1994 between the VA Medical Center (VAMC) in Bay Pines, 
Florida and the Florida Hospital East.  This record indicates 
that the veteran had been hospitalized at the Florida 
Hospital East for unstable angina on April 2, 1994 and was 
willing to transfer to the VAMC.

On April 18, 1994 the VAMC notified the veteran that his 
claim for payment or reimbursement was denied because the 
treatment rendered on April 2, 1994 was for a nonservice 
connected disability.

Of record is a May 1994 report of telephone contact between 
the VAMC in Bay pines and the VA outpatient clinic in 
Orlando, Florida.  At that time the VA outpatient clinic in 
Orlando that in the case of an emergency and the clinic is 
closed that the veteran should go to the nearest emergency 
room or report to the VAMC in Tampa, Florida.  This policy 
was also on their record when the clinic was closed. 

Of record is a June 1994 statement from G. K. Harris, M.D. 
which is to the effect that the veteran was his patient since 
April 2, 1994 when he was admitted to the Intensive Care Unit 
of the Florida Hospital East Orlando for a myocardial 
infarction.  His post infarction hospital course was 
unremarkable and he was scheduled for a diagnostic cardiac 
catheterization on April 4, 1994.  Due to insurance problems, 
it was determined that the catheterization could not be 
performed at Florida Hospital East Orlando.  A nursing 
coordinator employed at the VAMC in Tampa was contacted and 
indicated that the veteran was fifth on the waiting list for 
admission.  Dr. Harris stated that this wait continued until 
April 7, 1994 when the VA Hospital administration the Florida 
Hospital East Orlando
That "we had approved to perform a coronary angiogram on 
this patient."  The study showed severe three-vessel 
coronary artery disease.  Dr. Harris stated that he was 
finally able to get in contact with a VA physician, who 
approved the transfer on April 8, 1994.

Of record are the telephone log sheets of the VAMC in Tampa 
covering the period from April 4, to April 8, 1994.  These 
records show that between April 4 and April 6, 1994, the 
veteran's family and Dr. Harris wanted to know when the 
veteran could transfer.  On April 6, 1994 it was reported 
that the VAMC would not be able to accept the veteran until 
sometime next week.  It was stated that he needed 
catheterization but that the schedule was booked solid.  A 
seven-line entry on April 6, 1994 indicates that there was no 
room on the catheterization schedule for this week.  The 
veteran was not currently unstable which would indicate an 
emergent cardiac catheterization.  He would be worked into 
the schedule as soon as possible.  We agree that he needs a 
catheterization to redefine his coronary anatomy.  On April 
7, 1994 it was reported that per Dr. Harris the veteran was 
catheterized today and needed an immediate bypass surgery.  
Later it was stated that a VA physician called and wanted the 
veteran admitted no later than tomorrow.  The veteran was 
accepted for transfer on Friday April 8, 1994.

A hearing was held at the VAMC in October 1994.  At that time 
the veteran testified he on April 2, 1994 at around three 
o'clock he called the Orlando clinic due to angina which was 
not relieved by medication. He talked to a woman who informed 
him to go to the nearest emergency clinic and check in.  She 
gave him a phone number to call and after he had stabilized 
they would transport me to the hospital.  

A video conference hearing was held before a member of the 
Board in March 1998.  At that time the veteran testified that 
April 2, 1994 was a Saturday and the Orlando clinic was 
closed.  He talked to a person at the clinic and was told to 
go to the nearest emergency clinic.  He stated that he was 
stable and could have been transferred to the VA on April 3 
or 4, 1994.  He asserted that he believed the VA authorized 
the treatment by Dr. Harris.  His wife also provided 
testimony.  

Initially, the Board finds that a statement over the phone 
from an employee of the VA Orlando, which was closed, 
advising him to seek treatment at the nearest emergency room 
for his chest pain is not considered to be prior 
authorization by the VA for said treatment.  Also, a review 
of the telephone log sheets of the VAMC in Tampa does not 
shows that the cardiac catheterization performed on April 7, 
1994 at the Florida Hospital East Orlando was authorized as 
indicated by Dr. Harris.  Accordingly, the issue remains 
entitlement to payment or reimbursement for the costs 
unauthorized treatment rendered at Florida Hospital East in 
Orlando, Florida from April 2 to April 8, 1994. 

In this regard, service connection is not in effect for any 
disorder.  The treatment rendered at Florida Hospital East in 
Orlando was for a nonservice connected disorder.  Thus the 
criteria required have not been met.  Accordingly, it is the 
Board's judgment that the veteran's claim for payment or 
reimbursement for the costs unauthorized treatment rendered 
at Florida Hospital East in Orlando, Florida from April 2 to 
April 8, 1994 is not well grounded and must be denied.

Although it was not specifically stated that the veteran's 
claim was denied by the RO on the basis that it was not well 
grounded, the Board concludes that this was not prejudicial 
to the veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) 
(en banc) (where a Board decision disallows a claim on the 
merits and the Court finds the claim to be not well grounded, 
the appropriate remedy is to affirm the Board's decision on 
the basis of nonprejudicial error).  The Board, therefore, 
concludes that denying the appeal of the veteran's claim 
because the claim is not well grounded is not prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet.App. 384 (1993).


ORDER

Entitlement to payment or reimbursement of the cost of 
unauthorized treatment rendered at Florida Hospital East in 
Orlando, Florida beginning from April 2 to April 8, 1994, is 
denied.




		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

